DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.

Status of the Claims
The status of the claims, filed on 8 August 2022, is as follows:
Claims 1-4, 7-18 and 20-21 are pending.
Claims 1 and 8 have been amended.
Claims 20 and 21 are newly added.
Claims 4, and 7 have been rejoined.
Claims 1-4, 7-18 and 20-21 are hereby examined.

Restriction/Species election
In light of the discovery of prior art reading on all of the claims, the species election and claims drawn to specific species for the type of pathogenetic infection has been withdrawn.

Withdrawn Objections/Rejections
The rejection of claim 1 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention has been withdrawn in light of the amendments dated 8 August 2022.
The rejection of claims  1-3, 8-18 under 35 U.S.C. 103 as being unpatentable over Dale et al (US 2016/0360758 A1; 15 December 2016)has been withdrawn in light of the amendments dated 8 August 2022
Warning
Applicant is advised that should claim1 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roussel-Uclaff (1979 FR2405650-see Translation of document submitted by Applicants on 29 December 2021).

Claim Interpretation: Claim 9 states that contacting comprises pre-harvest contacting, post-harvest contacting or a combination thereof.  This recitation encompasses all stages of growth of a plant from seed to a dried, dead plant.  Therefore, any plant contacted with an effective amount of phenylalanine, is in a stage of growth and therefore encompassed by the claim. 
Like claim 9, claim 10 encompasses all stages of growth of a plant from seed to dried plant.  Claim 10 recites that the plant is at a post-blossom stage, a blossom stage, a pre-blossom stage, or any combination thereof.  Therefore, any flowering plant contacted with an effective amount of phenylalanine, is in a stage of growth and therefore encompassed by the claim.
Claim 16 states that that the plant is contacted pre-infection, post infection, or a combination thereof. Therefore, a plant that has not yet been infected with a pathogen that has been treated with 2 to 30 mM concentration of phenylalanine and a carrier is encompassed by the claim.
Given the interpretation of the claims, a seed or seedling that has been contacted with a composition of a carrier and phenylalanine at a concentration of 2 to 30 mM reads on the claims, even if the plant has never been infected by a pathogen (i.e. pre-infection) which would thereby control a pathogenic infection in a plant.

The claims are broadly drawn to a method of controlling a pathogenic infection in a plant, comprising contacting said plant with a composition comprising an active ingredient and a carrier, wherein said active ingredient consists or consists essentially of phenylalanine at a concentration of 2 to 30 mM or 6 to 15 mM, wherein said pathogenic infection is an insect infection, excluding a fungal infection, thereby controlling a pathogenic infection in a plant. Claims are further drawn to wherein the insect infection is a Pseudomonas infection, an infection by tomato brown rugose fruit virus or moth infection, wherein said moth comprises a larva of said moth, specifically a Tuta absoluta infection.  Claims are further drawn to wherein said contacting is repeated at least twice and contacting comprises pre-harvest contacting, post-harvest contacting or a combination thereof; wherein said contacting is when said plant is at a post-blossom stage, a blossom stage, a pre-blossom stage, or any combination thereof; wherein said contacting is contacting in the vicinity of or onto: a root, a stem, a trunk, a seed, a fruit, a flower, a leave, or any combination thereof; wherein said contacting is selected from (i) irrigating, drenching, dipping, soaking, infecting, coating, spraying, or any combination thereof; and (ii) contacting in a storage facility, a greenhouse, an open field, or any combination thereof; and wherein said contacting is pre-infection, post infection, or a combination thereof. The claims are further drawn to wherein said plant is a crop and wherein said phenylalanine or said analog is formulated in a composition selected from the group consisting of: a dip, a spray, a seed coating, a concentrate, or any combination thereof. The claims are further drawn to wherein a concentration of said phenylalanine in said composition is 2 to 15 mM.

	FR2405650 discloses an example of the practical conditions for treatment with (L) phenyl alanine of tomatoes (which reads on wherein said plant is a crop-claim 11) [page 3, lines 82-83, Translation]. FR2405650 discloses plantlets of lycopersicum esculentum, variety Saint-Pierre, are cultivated at a constant temperature of 220C, with a illumination of 6000 lux (fluorescent tubes, daylight) and a photoperiod of 14 hours, with a relative humidity of 60-80% [page 3, lines 92-93]. FR2405650 disclose that when the seedlings have two developed leaves, following immersion in the mineral medium, the tanks are immersed daily for 10 hours in a solution of (L) phenyl alanine M/100, this for 3 consecutive days (which reads on contacting said plant with a composition comprising a carrier and phenylalanine-claims 1 and 21; wherein contacting is contacting in the vicinity of or onto a root-claim 13; wherein said contacting is irrigating, drenching, dipping soaking and contacting in a storage facility-claim 14; wherein said contacting is repeated at least twice-claim 15 and wherein said contacting is pre-infection-claim 16) [page 3, lines 99-101-Translation]. FR2405650 teach that the composition is based on (L) phenyl alanine 1.65 g of (L) phenyl alanine are dissolved in water (which reads on a carrier-claims 1 and 21 and wherein said phenylalanine is formulated in a composition selected from the group consisting of a dip, a spray, a seed coating, a concentrate, or any combination thereof-claim 12) in an amount sufficient to obtain a total volume of 1000 ml (the MW of phenylalanine is 165g/mol and FR2405650 teach dissolving 1.65 g of phenylalanine in 1L volume which equals approximately 10 mM concentration of phenylalanine-claims 1, 8, 20 and 21) [page 3, lines 89-90-Translation].
	The claims are drawn to a method of controlling a pathogenic infection in a plant and the active method steps are contacting a plant with a composition comprising an active ingredient and a carrier, wherein said active ingredient consists essentially of or is comprised of phenylalanine at a concentration of 2 to 30 mM, thereby controlling a pathogenic infection in a plant. The claims do not require that the plant be infected. Furthermore, claim 16 states that the contacting of the composition can be pre-infection. Therefore, a plant that has not yet been exposed to an insect infection (including the larva of Tuta absoluta), a viral infection (including TBRFV), a bacterium infection (including Pseudomonas), an arachnid infection, or any combination thereof and excluding a fungal infection is encompassed by the claims (as recited in claims 2, 3, 4, 7,17 and 18).  As discussed in the claim interpretation above, seedling with two developed as taught by FR2405650 would be interpreted to be in a pre-harvest and pre-blossom stage. 
	The only active method step of the invention is contacting a plant with a composition comprising of a carrier and an active ingredient consisting essentially of or consisting of phenylalanine at a concentration of 2-30 mM (6 to 15 mM). The prior art teaches contacting a plant with 10mM of phenylalanine and water which completely protected the tomato plant against Fusarium wilt [page 4, lines 136-138-Translation]. While every patent claim limitation must find a match, “ [a]n anticipatory reference . . . need not duplicate word for word what is in the claims. Anticipation can occur when the claimed limitation is ‘inherent’ or otherwise implicit in the relevant reference.” Standard Havens Products, Inc. v. Gencor Indust ., 953 F.2d 1360, 1369 [ 21 USPQ2d 1321 ] (Fed.Cir. 1991), cert. denied , 113 S.Ct. 60 (1992). Moreover, while terms appearing in a preamble may be deemed limitations of a claim when they “give meaning to the claim and properly define the invention,” the preamble of a claim does not limit the scope of a claim when it merely states a purpose or intended use of the invention. In re Paulsen , 30 F.3d 1475, 1479 [ 31 USPQ2d 1671 ] (Fed.Cir. 1994) USPQ, 2d Series (1986 - Present) > U.S. District Courts, California > Integra LifeSciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (S.D. Cal. 1999). Furthermore, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 	
Therefore, FR2405650 anticipates the invention of claims 1-4, 7-18 and 20-21.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-18 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 9, 10, 13, 18, 21-22 and 28-29 of copending Application No. 16/329,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods for controlling a pathogenic infection in a plant comprising contacting or applying 2-30 mM concentration of phenylalanine to the plant or plant part. Both the instant application and reference application state the same timing of the application of phenylalanine to be pre-harvest, post-harvest, pre-bloom, post-bloom or at blossom stage. Both the instant application and reference application state the same formulated composition (a dip, a spray or a concentrate) and the application is the same (irrigation, drenching, dipping, soaking, injection, coating or spraying). The reference application encompasses a specific set of plants but include a number of “crop plants” as claimed in the instant application. Both the instant application and the reference application claim repeating the applications and state that the applying is done in a storage facility. Both the instant application and the reference application are drawn to an active method step of applying 2-30 mM of phenylalanine to a plant to control a pathogenic infection. The reference application states in the preamble that method is for controlling a fungus infection, while the instant application states in the preamble that the method is for controlling a pathogenic infection.  Therefore, it would have been obvious to apply 2-30 mM of phenylalanine to a plant to control another pathogenic infection such as an insect infection (such as the larva of Tuta absoluta), a viral infection (such as TBRFV), a bacterium infection (Pseudomonas) , an arachnid infection or any combination thereof. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN M REDDEN/Primary Examiner, Art Unit 1661